Citation Nr: 0640188	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to assignment of a rating in excess of 20 
percent for mild degenerative changes of the lumbar spine, 
L5.  

2.  Entitlement to assignment of a rating in excess of 10 
percent for mild degenerative changes of the cervical spine, 
C7-T1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2004, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in March 2005.  The veteran 
testified at a Board hearing in January 2006 before a 
Veterans Law Judge who is no longer at the Board.  The 
veteran was provided an opportunity to testify before another 
Veterans Law Judge, but in correspondence received in 
December 2006, the veteran indicated that he did not want 
another Board hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of the June 2006 Board hearing, the veteran has 
submitted additional medical evidence in the form of certain 
pages of an April 2005 examination report.  However, the 
submission only included pages three and four of the report.  
Not only are the other pages missing, but there is no date on 
the report or any indication of who conducted the 
examination.  Appropriate action to obtain the complete April 
2005 examination report is necessary before the Board may 
properly proceed with appellate review. 

At the January 2006 Board hearing, the veteran testified that 
the examiner who conducted a June 2005 VA examination 
physically forced certain movements on range of motion 
testing.  It appears that the veteran is asserting that the 
examination findings are therefore not indicative of the 
actual degree of limitation of motion.  The Board notes that 
the June 2005 examination report does not appear to be 
inadequate on its face.  However, in view of the fact that 
the case must returned to obtain the entire April 2005 
examination report, the Board believes it appropriate to 
schedule another VA examination to assist the veteran with 
his appeal. 

Accordingly, the case is REMANDED for the 
following actions 

1.  The RO should take appropriate action 
to obtain the entire April 6, 2005, 
examination report and associate it with 
the claims file. 

2.  The veteran should be scheduled for 
an appropriate VA examination, by an 
examiner other than the one who performed 
the June 2005 examination, to ascertain 
the current severity of his service-
connected neck and back disabilities.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Any medically 
feasible tests, such as x-rays, should be 
conducted, and all examination findings 
should be clearly reported to allow for 
application of VA rating criteria.  Range 
of motion should be reported together 
with the point (in degrees) at which pain 
is elicited in range of motion testing.  
Any additional functional loss due to 
fatigue, incoordination and/or repeated 
use should be reported, including during 
flare-ups.    

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the veteran's claims.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


